DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 1/31/22 has been considered and entered.  Claims 2,3 and 11 has been canceled.  Claims 1,4-10 and 12 remain in the application for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 1/31/22, the objection to the specification concerning the Title has been withdrawn.

In light of the amendment filed 1/31/22, the 35 USC 102,103 and 112 rejections have been withdrawn, however, the following rejections have been maintained or necessitated by the amendment.

Claim Rejections - 35 USC § 112
Claims 6,7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the phrase “at at least one folding point” is confusing.  The Examiner suggest deleting the second “at” and replacing it with “the”.   
Regarding claim 7, the step of applying a collector layer is unclear as to when this step is performed?  
Regarding claim 10, term “the electrode material” lacks antecedent basis as it is unclear which “electrode” material is being referred to?  The first electrode or the second? 
Regarding claim 9, the term “folding” points lacks antecedent basis as no folding points are recited in claims 1,7,8 from which the claim depends upon.  Clarification is requested.  

Claim Rejections - 35 USC § 102
Claims 1,7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lee et al. (2013/0244082).
Lee et al. (2013/0244082) teaches coating a separator (110,210,310) with cathode and anode materials (120,220,320, 130,230,330, 140,240,340) and dried to form the separator having anode and cathode layers thereon (abstract and [0033]-[0075]).  The separator is a polymer which is a known ion-conducting material and serves as a solid electrolyte [0047].[0053].  

Regarding claim 7, Lee et al. (2013/0244082) teaches a current collector [0082] and coating with a rotating roller (Fig 5 and [0069].
Regarding claim 10, the coatings are applied with a slot coater and using a rotating roller (Fig. 5 and 0069].

Claim Rejections - 35 USC § 103
Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2013/0244082) in combination with OTA et al. (2017/0025646) and Fauteux (2005/0019652).
Features detailed above concerning the teachings of Lee et al. (2013/0244082) are incorporated here.
Lee et al. (2013/0244082) fails to teach folding the electrode coated separator and having a thickness less at the folding areas than at areas adjoining the folds and being done by removing electrode material.
OTA et al. (2017/0025646) teaches a similar process whereby a separator is coated with an anode on one side and a cathode eon the other and current collectors are formed on the anode and cathode layers ([0061], Fig. 1A).  OTA et al. (2017/0025646) also teaches folding the structure in a zig-zag formation (Fig. 15B) which includes no coating in the areas of the folds, i.e. reduced thickness compared to areas outside the fold [0197]-[0201].

Therefore it would have been obvious for one skilled in the art before the effective filing date of the instant invention to have modified Lee et al. (2013/0244082) process to fold the electrode coated separator and include a reduce thickness of coating at the folds by removing coating verse adjacent to the folds as evidenced by OTA et al. (2017/0025646) and Fauteux (2005/0019652) with the expectation of achieving a successful device.  
Regarding claim 5, Fauteux (2005/0019652) teaches removing material from the folded areas [0050].
Regarding claims 6 and 12, OTA et al. (2017/0025646) teaches reducing thickness at the folding points (Fig. 15B).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2013/0244082) in combination with Kretschmar et al. (2014/0272559).
Features detailed above concerning the teachings of Lee et al. (2013/0244082) are incorporated here.
Lee et al. (2013/0244082) fails to teach a connection between collector and a conductor.
Kretschmar et al. (2014/0272559) teaches electrically connecting the structure [0063] and electrical connection is at the folding points (Figs. 3 and 4).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lee et al. (2013/0244082) process to provide a connection to a conductor between the collector as evidenced by Kretschmar et al. (2014/0272559) with the expectation of achieving similar success.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1,4-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the prior art failed to teach a drying step following the coating of the separator by the electrode material as well as the separator being a ion-conductive polymer and a solid-state electrolyte 
Lee et al. (2013/0244082) teaches this as detailed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715